NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5575-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JHON YEBES a/k/a
JHPN J. YEPES,

          Defendant-Appellant.


                   Submitted December 17, 2019 – Decided December 31, 2019

                   Before Judges Fisher and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 11-01-0003.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew Robert Burroughs, Designated
                   Counsel, on the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Meredith L. Balo, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Jhon Yebes appeals an order dismissing his petition for post-

conviction relief (PCR) following an evidentiary hearing.        Judge John M.

Deitch, who had not tried the case, conducted the two-day hearing and entered

the order under review. We affirm for the reasons expressed by the judge in his

well-reasoned written decision that accompanied the order.

      The circumstances leading to defendant's arrest and conviction are

described in our prior decision affirming the conviction and sentence on direct

appeal, and in Judge Deitch's cogent decision. Tried together with his two co -

defendants, defendant was convicted by a jury of armed robbery and weapons

offenses. Defendant appealed and we affirmed.1 State v. Yebes, A-2098-12

(App. Div. May 6, 2015) (slip op. at 25), certif. denied, 223 N.J. 280 (2015).

      Before the PCR judge, defendant claimed his trial counsel was ineffective

by failing to: (1) properly explain the State's plea offer and his maximum

sentencing exposure at trial; (2) conduct a proper investigation in support of his

third-party guilt defense; (3) move to sever his case from his co-defendants; and

(4) effectively communicate with defendant "throughout the trial process."



1
  We remanded solely to correct defendant's judgment of conviction to reflect
the imposition of consecutive sentences, as expressed by the trial judge at the
sentencing hearing. Yebes, slip op. at 23.


                                                                          A-5575-17T1
                                        2
      The judge granted an evidentiary hearing "to expand the record as to

communications between [d]efendant and his trial attorney." Following the

hearing, the judge issued a cogent written decision, correctly applying the

governing law, and soundly recognizing each of defendant's arguments lacked

merit. Notably, the judge recounted the testimony of both witnesses, ultimately

concluding trial counsel "presented in a credible manner" while defendant was

"incredible with regard to the issues he raise[d] in his petition."

      On appeal, defendant renews the same four arguments he raised before the

PCR judge.      Having considered defendant's contentions, in light of the

applicable law and our limited standard of review, we conclude they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      In doing so, we recognize our review of a PCR claim after a court has held

an evidentiary hearing "is necessarily deferential to [the] PCR court's factual

findings based on its review of live witness testimony." State v. Nash, 212 N.J.
518, 540 (2013). We therefore find no reason to disturb the judge's findings,

which "are supported by sufficient credible evidence in the record." State v.

Pierre, 223 N.J. 560, 576 (2015).

      Affirmed.




                                                                         A-5575-17T1
                                         3